DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed on 07/28/2021.
Claims 1, 3-6, and 8-12 are pending and are under consideration.
Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 07/28/2021, with respect to claim interpretation under 35 U.S.C. 112(f) have been fully considered but are not persuasive.  The “light receiving part” in claims 1 and 8 do not recite additional structure. The  claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Applicant’s arguments, see Page 7, filed 07/28/2021, with respect to the rejection of claims 1-3 and 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-3 and 8 under 35 U.S.C. 112(b) has been withdrawn. However, applicant’s amendments have created new issues under 35 U.S.C. 112(b), which are addressed in the current office action below. 
Applicant’s arguments, see Pages 8-11, filed 07/28/2021, with respect to the rejection of claims 1, 2, and 4-8 under 35 U.S.C. 102(a)(1) and claim 3 under 35 U.S.C. 103 have been fully considered and are persuasive. Claims 2 and 7 have been cancelled. New claims 9-12 have been added. Applicant argues that Ams or Grace does not teach “a holding plug holding a position of the catheter with respect to the hoop” and wherein “the holding plug includes: a press-fit part arranged such that the press-fit part is configured to be press-fitted into a base end opening of the hoop tip end portion; a catheter arrangement part including a through hole configured to hold the catheter; and a flange part having an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not the “light receiving part” and “the mounting part” in claims 1 and 8. The “light receiving part” is discussed as light receiving part 6 in Figure 1 and in paragraph [0024] of the specification, but there is no definition provided. Please see the rejection under 35 U.S.C. 112(b) below. The “mounting part” is being understood as mounting part 7 in Figure 1 and in paragraph [0025]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 112(b)
Claim limitation “light receiving part” in claims 1 and 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure provides no definition for the “light receiving part”. The disclosure only provides examples of what the light receiving part can be, which does not define what it is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The examiner interprets the “light receiving part” as any structure that can receive light.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the hoop" in lines 8, 9, 10, 19, and 22.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the hoop” is the same as the “tubular hoop” claimed in line 7.
Claim 3 recites the limitation "the hoop" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the hoop” is the same as the “tubular hoop” claimed in claim 1.
Claim 4 recites the limitation "the hoop" in lines 7, 8, and 16.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the hoop” is the same as the “tubular hoop” claimed in line 6.
Claim 5 recites the limitation "the hoop" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the hoop” is the same as the “tubular hoop” claimed in claim 4. 
Claim 8 recites the limitation "the hoop" in lines 10 and 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the hoop” is the same as the “tubular hoop” claimed in line 7.
Claim 11 recites the limitation "the hoop" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the hoop” is the same as the “tubular hoop” claimed in claim 4.
Claim 12 recites the limitation "the hoop" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the hoop” is the same as the “tubular hoop” claimed in claim 4.
Claims 6, 7, 9, and 10 are rejected based on their dependency on claims 1, 4, and 8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ams et al. (US Patent 5,115,126 – APPLICANT CITED on 02/09/2021 IDS), hereinafter Ams, further in view of Grace et al. (US Patent Application Publication 2016/0184022 – APPLICANT CITED on 01/21/2020 IDS), hereinafter Grace, and further in view of Alley (US Patent 4,326,520) OR Al-Rashdan et al. (US Patent Application Publication 2014/0236088), hereinafter Al-Rashdan.
Regarding claim 1, Ams teaches a light measurement device which measures an intensity of light emitted from a catheter tip end portion of a catheter with a built-in optical fiber (e.g. Abstract), comprising:
a light receiving part configured to receive the light emitted from the catheter tip end portion (e.g. Col. 3, lines 29-31; Fig. 1: transmission measuring means 4);
a mounting part disposed at a position facing the light receiving part (e.g. Fig. 1: light guide cable 2 (which is understood to be the tubular hoop), mounting part facing detecting means 12); 
a tubular hoop which accommodates the catheter (e.g. Fig. 1: light guide cable 2 (which is understood to be the tubular hoop) can accommodate catheter);
wherein the mounting part defines a position of the tubular hoop, which accommodates the catheter, with respect to the light receiving part (e.g. Fig. 1: light guide cable 2 (which is understood to be the tubular hoop), mounting part facing detecting means 12), and
in a state in which the position of the hoop is defined by the mounting part, the intensity of the light is obtained by the light being incident on the light receiving part (e.g. Col. 3, lines 29-31).
However, Ams fails to teach a cap configured to be mounted on the hoop; and a holding plug holding a position of the catheter with respect to the hoop, wherein the hoop includes a hoop tip end portion in which the catheter tip end portion is disposed and which includes an opening, and a hoop base end portion which is opposite to the hoop tip end portion, the cap is detachably mounted on the hoop tip end portion, the holding plug includes: a press-fit part arranged such that the press-fit part is configured to be press-fitted into a base end opening of the hoop tip end portion; a catheter arrangement part including a through hole configured to hold the catheter; and a flange part having an outer diameter larger than an inner diameter of the hoop. 
Grace teaches a medical device for treatment of vascular conditions. Grace teaches it is known to include a cap configured to be mounted on the hoop (e.g. Par. [0104]; Fig. 20’: cap 1628 mounted to 1628 can be either removably coupled to the catheter 1612′, particularly removably coupled to the outer band 1624”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams to include a detachable cap, a hoop tip end portion that includes an opening, and a hoop base end portion as taught by Grace in order to provide the predictable results of controlling how much light is transmitted from the optical fiber to control the intensity of the light treatment. 
However, Ams in view of Grace fails to teach a holding plug holding a position of the catheter with respect to the hoop, the holding plug including: a press-fit part arranged such that the press-fit part is configured to be press-fitted into a base end opening of the hoop tip end portion; a catheter arrangement part including a through hole configured to hold the catheter; and a flange part having an outer diameter larger than an inner diameter of the hoop. 
Alley teaches a catheter feeder. Alley discloses a holding plug holding a position of the catheter with respect to the hoop (e.g. Fig. 5: ferrule 20 is being considered the holding plug; Col. 3, lines 61-63), the holding plug including: a press-fit part arranged such that the press-fit part is configured to be press-fitted into a base end opening of the hoop tip end portion (e.g. Col. 3, line 55 – Col. 4, line 4: “The distal end of the ferrule 20 is provided with a slit 28 that cooperates with an inner taper of cannula 14 to provide an interference fit at its end to capture and retain the catheter as best seen in FIG. 5”); a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams in view of Grace to include a holding plug as taught by Alley in order to provide the predictable results of positioning a catheter with respect to the outer cannula/sheath. 
Alternately, Al-Rashdan teaches an expandable sheath system. Al-Rashdan discloses a holding plug holding a position of the catheter with respect to the hoop (e.g. Fig. 2: collar 76 with first end 77 is being considered the holding plug; Par. [0031]: collar 76 with first end 77 matingly engages with hub 60 which is considered to be equivalent to the hoop end portion), the holding plug including: a press-fit part arranged such that the press-fit part is configured to be press-fitted into a base end opening of the hoop tip end portion (e.g. Par. [0031]: collar 76 with first end 77 matingly engages with hub 60 which is considered to be equivalent to the hoop end portion; Par. [0039]); a catheter arrangement part including a through hole configured to hold the catheter (e.g. Par. [0029]: sheath 40 has a hole which allows insertion of a medical implement); and a flange part having an outer diameter larger than an inner diameter of the hoop (e.g. Par. [0039]: first end 77 forms an abutment with hub 60; in order for an “abutment” to occur some portion of the outer diameter of the collar must be larger than the inner dimeter of the sheath/hoop, otherwise the collar would go completely inside the sheath).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams in view of Grace to include a holding plug as taught by Al-Rashdan in order to provide the predictable results of positioning a catheter with respect to the outer cannula/sheath.
Claim 1 is obvious over Ams, Grace, and Alley or Al-Rashdan as indicated above. Regarding claim 3, Ams fails to teach the device further comprising an adapter which disposes the hoop, to which the cap is mounted, in the mounting part, the adapter having a contact part with which a cap tip end portion is in contact. 
Grace teaches a medical device for treatment of vascular conditions. Grace teaches it is known for the device to comprise an adapter which disposes the hoop, to which the cap is mounted, in the mounting part (e.g. Fig. 20’: adapter 1624 within the system 1610; Par. [0314]: describes Fig. 20’), the adapter having a contact part with which a cap tip end portion is in contact (e.g. Fig. 20’: adapter 1624 connected to the end of the cap 1628; Par. [0314]: describes Fig. 20’). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams in view of Grace, in further view of Alley or Al-Rashdan to include an adapter with a contact part as taught by Grace in order to provide the predictable results of controlling the intensity of the light treatment. 
Regarding claim 8, Ams teaches a catheter preparation method with a built-in optical fiber with an intensity of light measured using a light measurement device (e.g. Abstract), 
wherein the light measurement device includes a light receiving part which receives light emitted from the catheter (e.g. Col. 3, lines 29-31; Fig. 1: transmission measuring means 4), and a mounting part which is disposed at a position facing the light receiving part and defines a position of a tubular hoop accommodating the catheter with respect to the light receiving part (e.g. Fig. 1: light guide cable 2 (which is understood to be the tubular hoop), mounting part facing detecting means 12), the method comprising:
accommodating the catheter in the tubular hoop (e.g. Fig. 1: light guide cable 2 (which is understood to be the tubular hoop) can accommodate catheter), the hoop tip end portion in the 
obtaining the intensity of the light incident on the light receiving part by emitting the light from the optical fiber (e.g. Col. 3, lines 29-31). 
However, Ams fails to disclose wherein a catheter tip end portion of the catheter is disposed in a hoop tip end portion of the hoop, the catheter tip end portion from which light is configured to be emitted, and wherein a holding plug holding the catheter is detachably inserted to a hoop base end portion opposite to the hoop tip end portion, and pulling out the holding plug from the hoop tip end portion to pull out the catheter held by the holding plug from the hoop.
Grace teaches a medical device for treatment of vascular conditions. Grace teaches it is known for a catheter tip end portion of the catheter to be disposed in a hoop tip end portion of the hoop (e.g. Fig. 20’: catheter tip end portion covered by cap 1628 is seen at the end of the sheath 1614; Par. [0314]: describes Fig. 20’), and that light is configured to be emitted from the catheter tip end portion (e.g. Par. [0089]: “each distal end comprises an emitter to emit laser light; and means for directing laser light emitted from the emitter towards the guidewire lumen or a guidewire within the guidewire lumen”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams to include a catheter tip end portion being disposed in a hoop tip end portion and for the light to be emitted from the catheter tip end portion as taught by Grace in order to provide the predictable results of directing light to the required treatment area. 
However, Ams in view of Grace fails to teach a holding plug holding the catheter being detachably inserted to a hoop base end portion opposite to the hoop tip end portion, and pulling out the holding plug from the hoop tip end portion to pull out the catheter held by the holding plug from the hoop. 
Alley teaches a catheter feeder. Alley discloses a holding plug holding the catheter being detachably inserted to a hoop base end portion opposite to the hoop tip end portion (e.g. Fig. 5: ferrule 20 is being considered the holding plug; Col. 3, line 55 – Col. 4, line 4: the ferrule is inserted into the cannula/sheath with an interference fit, which means it can be removed from the cannula/sheath, which makes it detachable), and pulling out the holding plug from the hoop tip end portion to pull out the catheter held by the holding plug from the hoop (e.g. Fig. 5: catheter 18 is inserted in the cannula 14 through ferrule 20; when the ferrule is removed the catheter 18 will pull out with it).            
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams in view of Grace to include a holding plug as taught by Alley in order to provide the predictable results of positioning and removing a catheter with respect to the outer cannula/sheath. 
Alternately, Al-Rashdan teaches an expandable sheath system. Al-Rashdan discloses a holding plug holding the catheter being detachably inserted to a hoop base end portion opposite to the hoop tip end portion (e.g. Fig. 2: collar 76 with first end 77 is being considered the holding plug; Par. [0031]: collar 76 with first end 77 matingly engages with hub 60 which is considered to be equivalent to the hoop end portion; Par. [0037]: the collar is removable from the hub 60 which means it is detachable), and pulling out the holding plug from the hoop tip end portion to pull out the catheter held by the holding plug from the hoop (e.g. Par. [0037]: the collar is removable from the hub 60 which means it is detachable; Par. [0029]: sheath allows insertion of a medical implement through the hub 60) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams in view of Grace to include a holding plug as taught by Al-Rashdan in order to provide the predictable results of positioning and removing a catheter with respect to the outer cannula/sheath.
Claim 8 is obvious over Ams, Grace, and Alley or Al-Rashad as indicated above. Regarding claim 9, Ams further teaches a case body accommodating the light receiving part (e.g. Fig. 1: transmission measuring means 4 is shown within a case body), wherein the case body includes the mounting part and a standing tubular part which protrudes from the case body (e.g. Fig. 1: light guide cable 2 (which is understood to be the tubular hoop) protrudes from the case body, mounting part facing detecting means 12). 
However, Ams fails to teach the hoop tip end portion with the cap mounted is disposed in the standing tubular part. Grace teaches a medical device for treatment of vascular conditions. Grace teaches it is known for the hoop tip end portion with the cap mounted to be disposed in the tubular part (e.g. Fig. 20’: tip end portion with cap 1628 is disposed in the tube 1614) in order to provide treatment through laser light (e.g. Par. [0314]: “Accordingly, as the laser light is emitted from the emitter 1622, the light interacts with the liquid medium within the cavity, and the liquid medium absorbs the light energy, thereby creating pressure waves and/or cavitation bubbles and additional resultant pressure waves that cause the guidewire lumen 1618 and/or guidewire 1620 to excite and/or vibrate.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams in view of Grace, further in view of Alley or Al-Rashadan with the hoop tip end portion with the cap to be disposed in the tubular part as taught by Grace in order to provide the predictable results of improved laser therapy through the catheter. 
Claim 3 is obvious over Ams, Grace, and Alley or Al-Rashdan as indicated above. Regarding claim 10, Ams further teaches a case body accommodating the light receiving part (e.g. Fig. 1: transmission measuring means 4 is shown within a case body), wherein the case body includes the mounting part and a standing tubular part which protrudes from the case body (e.g. Fig. 1: light guide cable 2 (which is understood to be the tubular hoop) protrudes from the case body, mounting part facing detecting means 12). 
Grace teaches a medical device for treatment of vascular conditions. Grace teaches it is known for the adapter to be inserted into the tubular part (e.g. Fig. 20’: adapter 1624 is inserted in tube 1614), and for the hoop tip end portion with the cap mounted to be disposed via the adapter inserted into the tubular part (e.g. Fig. 20’: the hoop tip end portion with the cap 1628 and adapter 1624 is disposed in the tube 1614). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ams in view of Grace, further in view of Alley or Al-Rashdan with the adapter being inserted into the tubular part and for the hoop tip end portion with the cap mounted to be disposed via the adapter inserted into the tubular part as taught by Grace in order to provide the predictable results of protecting the end portion of the catheter. 
Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (US Patent Application Publication 2016/0184022 – APPLICANT CITED on 01/21/2020 IDS), hereinafter Grace, and further in view of Alley (US Patent 4,326,520) or Al-Rashdan et al. (US Patent Application Publication 2014/0236088), hereinafter Al-Rashdan.
Regarding claim 4, Grace teaches a catheter kit (e.g. Fig. 1; Par. [0008]) comprising:
a catheter having an optical fiber (e.g. Par. [0008]: “optical fibers disposed within the inner sheath”); and
a catheter accommodating tool which accommodates the catheter (e.g. Par. [0008]: the catheter comprises an outer sheath which comprises an inner sheath), 
wherein the catheter has a catheter tip end portion which emits light transmitting through the optical fiber (e.g. Par. [0017]: the emitter is configured to emit laser light; Par. [0143]: emitter is defined 
the catheter accommodating tool includes a tubular hoop (i.e. a tube), (e.g. Fig. 14A: sheath 1416 is considered to be the tube; Par. [0265]: describes Fig. 14A), 
the hoop includes a hoop tip end portion in which the catheter tip end portion is disposed and which includes an opening, and a hoop base end portion which is opposite to the hoop tip end portion (e.g. Fig. 14A: the laser catheter 1412 is disposed throughout the system 1410, guidewire 1414 can be seen outside of the system 1410, tube base portion 1422 opposite to the tube end portion). 
However, Grace fails to disclose a holding plug which holds a position of the catheter with respect to the hoop, the holding plug is detachably mounted on the hoop base end portion and the holding plug includes: a press-fit part disposed such that the press-fit part is configured to be press-fitted into a base end opening of the hoop tip end portion; a catheter arrangement part including a through hole holding the catheter; and a flange part having an outer diameter larger than an inner diameter of the hoop.
Alley teaches a catheter feeder. Alley discloses a holding plug holding a position of the catheter with respect to the hoop (e.g. Fig. 5: ferrule 20 is being considered the holding plug; Col. 3, lines 61-63), the holding plug including: a press-fit part arranged such that the press-fit part is configured to be press-fitted into a base end opening of the hoop tip end portion (e.g. Col. 3, line 55 – Col. 4, line 4: “The distal end of the ferrule 20 is provided with a slit 28 that cooperates with an inner taper of cannula 14 to provide an interference fit at its end to capture and retain the catheter as best seen in FIG. 5”); a catheter arrangement part including a through hole configured to hold the catheter (e.g. Fig. 5: cannula 14 has a hole that holds catheter 18); and a flange part having an outer diameter larger than an inner diameter of the hoop (e.g. Fig. 5: ferrule 20 has a larger diameter than the diameter of the catheter 18). 

Alternately, Al-Rashdan teaches an expandable sheath system. Al-Rashdan discloses a holding plug holding a position of the catheter with respect to the hoop (e.g. Fig. 2: collar 76 with first end 77 is being considered the holding plug; Par. [0031]: collar 76 with first end 77 matingly engages with hub 60 which is considered to be equivalent to the hoop end portion), the holding plug including: a press-fit part arranged such that the press-fit part is configured to be press-fitted into a base end opening of the hoop tip end portion (e.g. Par. [0031]: collar 76 with first end 77 matingly engages with hub 60 which is considered to be equivalent to the hoop end portion; Par. [0039]); a catheter arrangement part including a through hole configured to hold the catheter (e.g. Par. [0029]: sheath 40 has a hole which allows insertion of a medical implement); and a flange part having an outer diameter larger than an inner diameter of the hoop (e.g. Par. [0039]: first end 77 forms an abutment with hub 60; in order for an “abutment” to occur some portion of the outer diameter of the collar must be larger than the inner dimeter of the sheath/hoop, otherwise the collar would go completely inside the sheath).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grace to include a holding plug as taught by Al-Rashdan in order to provide the predictable results of positioning a catheter with respect to the outer cannula/sheath.
Claim 4 is obvious over Grace and Alley or Al-Rashdan as indicated above. Regarding claim 5, Grace fails to teach wherein the holding plug holds the position of the catheter with respect to the hoop so that the catheter tip end portion is aligned with the hoop tip end portion in an extending direction of the hoop. 
Alley teaches a catheter feeder. Alley discloses a holding plug holding a position of the catheter with respect to the hoop so that the catheter tip end portion is aligned with the hoop tip end portion in an extending direction of the hoop (e.g. Fig. 5: ferrule 20 is being considered the holding plug, catheter 18 is seen at the end of cannula 14; Col. 3, lines 61-63). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grace in view of Alley or Al-Rashdan to include the holding plug as taught by Alley in order to provide the predictable results of holding the catheter in a desired location. 
Alternately, Al-Rashdan teaches an expandable sheath system. Al-Rashdan discloses a holding plug holding a position of the catheter with respect to the hoop so that the catheter tip end portion is aligned with the hoop tip end portion in an extending direction of the hoop (e.g. Fig. 2: collar 76 with first end 77 is being considered the holding plug; Par. [0031]: collar 76 with first end 77 matingly engages with hub 60 which is considered to be equivalent to the hoop end portion). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grace in view of Alley or Al-Rashdan to include the holding plug as taught by Al-Rashdan in order to provide the predictable results of holding the catheter in a desired location. 
Claim 4 is obvious over Grace and Alley or Al-Rashdan as indicated above. Regarding claim 6
Claim 4 is obvious over Grace and Alley or Al-Rashdan as indicated above. Regarding claim 12, Grace fails to teach wherein when the holding plug is fixed to the hoop, the press-fit part is press-fitted into the base end opening and the flange part is in contact with an end surface of the hoop end portion.
Alley teaches a catheter feeder. Alley discloses a holding plug fixed to the hoop (e.g. Fig. 5: ferrule 20, which is being considered the holding plug, is fixed in the cannula 14), the press-fit part is press-fitted into the base end opening and the flange part is in contact with an end surface of the hoop end portion (e.g. Col. 3, line 55 – Col. 4, line 4: “The distal end of the ferrule 20 is provided with a slit 28 that cooperates with an inner taper of cannula 14 to provide an interference fit at its end to capture and retain the catheter as best seen in FIG. 5”; Fig. 5: ferrule 20 has a larger diameter than the diameter of the catheter 18 which means it is in contact with an end surface of the cannula, otherwise the plug would fit entirely into the sheath). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grace in view of Alley or Al-Rashdan to include the holding plug as taught by Alley in order to provide the predictable results of positioning the catheter in a desired position. 
Alternately, Al-Rashdan teaches an expandable sheath system. Al-Rashdan discloses a holding plug fixed to the hoop (e.g. Fig. 2: collar 76 with first end 77, which is being considered the holding plug, is fixed to the sheath), the press-fit part is press-fitted into the base end opening and the flange part is in contact with an end surface of the hoop end portion (Par. [0031]: collar 76 with first end 77 matingly engages with hub 60 which is considered to be equivalent to the hoop end portion; Par. [0039]: first end 77 forms an abutment with hub 60; in order for an “abutment” to occur some portion of the outer diameter of the collar must be larger than the inner dimeter of the sheath/hoop, otherwise the collar would go completely inside the sheath). 

While there are no prior art rejections for claim 11, it is not indicated as allowable due to the rejections under 35 U.S.C. 112(b) as indicated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792